      Case 5:20-cv-00098-DCB-MTP Document 28 Filed 05/05/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

STEVE BESWICK                                                                       PETITIONER

VERSUS                                                CIVIL ACTION NO. 5:20-cv-98-DCB-MTP

WILLIAM BARR, et al.                                                             RESPONDENTS

                                              ORDER
       THIS MATTER is before the Court on Petitioner’s Application for Pro Bono Counsel

[3]. Petitioner represents that he does not have the financial resources to obtain counsel and he

lacks the necessary education to represent himself in this habeas corpus matter.

       “Whenever the United States Magistrate Judge or the court determines that the interests

of justice so require, representation may be provided for any financially eligible person who is

seeking relief under section 2241….” 18 U.S.C. § 3006A(a)(2)(B). While Petitioner has

established that he does not have the resources to afford counsel, he has not demonstrated that

the interests of justice require the appointment of counsel. The Fifth Circuit has held that even if

a petitioner raises many issues, that alone does not require the appointment of counsel in a

habeas matter. Schwander v. Blackburn, 750 F.2d 494, 502 (5th Cir. 1985). Additionally, the

“pro se brief adequately highlights the issues and the pertinent facts….” Id; see also Sims v.

Denmark, 2014 WL 3573663, at *3 (S.D. Miss. July 21, 2014).

       The Court finds that appointment of pro bono counsel is not appropriate at this time,

especially after considering the lengthy and detailed Petition [1] and request for temporary

restraining order submitted by Petitioner.1 Petitioner has been able to sufficiently present his




       1
        Petitioner did have sufficient assistance to file a 484-page petition that contained letters
and contributions from many individuals and religious leaders.
                                                  1
      Case 5:20-cv-00098-DCB-MTP Document 28 Filed 05/05/20 Page 2 of 2




position and arguments to the Court highlighting the issues and pertinent facts. The interests of

justice do not require appointment of counsel at this time.

       IT IS, THEREFORE, ORDERED that Petitioner’s Application for Pro Bono Counsel [3]

is DENIED.

       SO ORDERED, this the 5th day of May, 2020.
                                              s/Michael T. Parker
                                              United States Magistrate Judge




                                                 2
